In a child support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Suffolk County (Freundlich, J.), entered April 5, 2001, which denied her objections to an order of the same court (Livrieri, H.E.), dated February 9, 2001, which, upon the stipulation of the parties, inter alia, set the amount of child support to be paid by the father.
Ordered that the order is affirmed, with costs.
The order dated February 9, 2001 indicates that it was issued pursuant to a stipulation of the parties made on the record and settling all the issues raised by the petition. It was therefore an order entered on consent and the Family Court properly held that the appellant could not file objections to it (see, Matter of Benerofe v Wechsler, 281 AD2d 476; Matter of Larkin-King v King, 159 AD2d 626). Krausman, J. P., Luciano, Smith, Adams and Prudenti, JJ., concur.